Name: Commission Regulation (EEC) No 3120/91 of 25 October 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/ 16 Official Journal of the European Communities 26. 10 . 91 COMMISSION REGULATION (EEC) No 3120/91 of 25 October 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 2855/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26 . 6. 1991 , p. 41 . (3) OJ No L 81 , 28 . 3 . 1991 , p. 68 . 4) OJ No L 272, 28 . 9 . 1991 , p. 72. 26. 10. 91 Official Journal of the European Communities No L 296/17 ANNEX to the Commission Regulation of 25 October 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 44 from 4 to 10 November 1991 Week No 45 from 11 to 17 November 1991 Week No 46 from 18 to 24 November 1991 Week No 47 from 25 November to 1\ December 1991 0104 10 90 (') 64,855 66,270 68,916 71,562 0104 20 90 (') 64,855 66,270 68,916 71,562 0204 10 00 (2) 137,990 141,000 146,630 152,260 0204 21 00 (2) 137,990 141,000 146,630 152,260 0204 22 10 (2) 96,593 98,700 102,641 106,582 0204 22 30 (2) 151,789 155,100 161,293 167,486 0204 22 50 (2) 179,387 183,300 190,619 197,938 0204 22 90 0 179,387 183,300 190,619 197,938 0204 23 00 (2) 251,142 256,620 266,867 277,113 0204 50 11 (2) 137,990 141,000 146,630 152,260 0204 50 13 (2) 96,593 98,700 102,641 106,582 0204 50 15 (2) 151,789 155,100 161,293 167,486 0204 50 19 (2) 179,387 183,300 190,619 197,938 0204 50 31 (2) 179,387 183,300 190,619 197,938 0204 50 39 (2) 251,142 256,620 266,867 277,113 0210 90 11 0 179,387 183,300 190,619 197,938 0210 90 19 (3) 251,142 256,620 266,867 277,113 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.